Title: To Thomas Jefferson from Henry Dearborn, 21 July 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            
              Sir
            
            Washington July 21st, 1803
          
          I take the liberty of enclosing a letter from Mrs. Stuart, daughter to Blair McClennigan of Philadelphia, whether you will think it expedient to give him the appointment his daughter requests, or not, I cannot pretend to say, but if something could be done for him, I presume it would be pleasing to our friends.
          with sentiments of the highest respect I am Sir Your Huml Servt
          
            H. Dearborn
            
          
         